Citation Nr: 0335142	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  01-08 459A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to assignment of a higher disability evaluation 
for post-traumatic stress disorder (PTSD), currently 
evaluated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The appellant is a veteran who had over 21 years active duty 
service ending with his retirement in August 1991.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  This 
case was previously before the Board and was remanded in 
February 2003.  In June 2003, the veteran was afforded a 
Board videoconference hearing.

In July 2003, the veteran filed a claim of entitlement to a 
total rating based on individual unemployability due to 
service-connected disability.  This matter is hereby referred 
to the RO for appropriate action. 


REMAND

The veteran has recently submitted information suggesting 
that he has been found to be disabled by the Social Security 
Administration (SSA).  VA is required to request his SSA 
records as they may contain evidence relevant to the 
veteran's claim for a higher disability evaluation for PTSD.  
Baker v. West, 11 Vet. App. 163 (1998).   Accordingly, the 
administrative decision and the medical records relied upon 
to award SSA disability benefits should be obtained and 
associated with the claims folder.  Murincsak v. Derwinski, 2 
Vet. App. 363, 369 (1992).

In consideration of the foregoing, this case is REMANDED to 
the RO for the following:
1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003).

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  

3.  After completion of the above, the RO 
should review the expanded record, to 
include all evidence received since the 
most recent supplemental statement of the 
case, and determine whether a higher 
rating is warranted.  The veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  The case should then be 
returned to the Board for appellate 
review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




